Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2021

                                      No. 04-21-00339-CV

                          IN RE ROLANDO H. BRIONES, II, relator

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-16615
                           Honorable Tina Torres, Judge Presiding

                                         ORDER
         On August 16, 2021, relator filed a “Motion to Consolidate Mandamus with Appeal
Cause Number 04-21-00038-CV.” Relator is the appellant in Cause Number 04-21-00038-CV.
The motion contains a certificate of service indicating it was served on the real party in interest,
who is the appellee in Cause Number 04-21-00038-CV. The real party in interest has neither
filed a response to relator’s motion nor otherwise indicated that she opposes consolidation.

        Having considered the motion to consolidate, we agree that, in the interest of efficient
administration, these proceedings should be consolidated. We therefore GRANT relator’s
motion to consolidate. We ORDER Nos. 04-21-00038-CV and 04-21-00339-CV consolidated.
The parties must file any further motions and briefs as if the proceedings were one; however,
both cause numbers must be included on the documents. A record has been filed in each
proceeding, and if supplementation of the record becomes necessary, the supplemental material
must be filed in the proceeding to which it applies. If oral argument is requested and granted, the
entire case must be argued as a single proceeding, with the total time limit for each party equal to
the ordinary time limit for a single appeal. The court will dispose of these proceedings with the
same judgment, opinion, and mandate.

       Entered on this 25th day of October, 2021.

                                                                     PER CURIAM

       ATTESTED TO:______________________________
                       MICHAEL A. CRUZ,
                       Clerk of Court